DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Controlling engine speed during acceleration of a hybrid vehicle.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims require a change to the initial rotation speed as the supercharging pressure increases.  Once the supercharging pressure begins to increase because of an acceleration event the initial rotation speed has already been created, after that one moment where the initial speed is set and used then it is no longer the initial value at the initial moment of the acceleration event.  For the purposes of examination this will be understood as being an increase in engine speed as acceleration continues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasaki (U.S. Pub. No. 2015/0233305) in view of Kim (U.S. Pub. No. 2018/0162350).
Regarding claim 1, Takasaki discloses a control device (500) for a hybrid vehicle (paragraph 96) including an engine (fig. 1) with a supercharger (100), a stepless transmission (paragraph 69 discloses a transmission with differential.  The specification of this application in paragraph 31 discloses a differential unit as a stepless transmission) that is provided in a power transmission path between the engine and driving wheels (disclosed in paragraph 34), and a rotary machine that is connected to the power transmission path and using the engine and the rotary machine as drive power sources (paragraph 96), the control device comprising:
a drive control unit configured to perform control for producing an acceleration feeling (paragraph 12 discloses this is to effect acceleration feel) of setting a target value of an engine rotation speed (paragraph 88 discloses engine control to produce acceleration) to an initial rotation speed which is lower than an optimal-fuel-efficiency rotation speed at which the engine is able to most efficiently output required engine power (Paragraph 4 discloses the engine output is the “driving force”, paragraph 34 discloses that the output is the rotation of the engine and so when paragraph 9 discloses controlling the engine to less than optimal in order to control acceleration feel it is referring to an engine speed during an acceleration event.  Also the acceleration feel is directly related to the power transferred to the wheels which is the rotation speed of the engine), 
increasing the target value of the engine rotation speed from the initial rotation speed to the optimal-fuel-efficiency rotation speed at a rotation speed increase rate based on at least one of an increase in a vehicle speed and elapse of time (vehicle speed option addressed: paragraph 10 discloses allowing the engine speed to increase after a stagnation event at a controlled rate once the vehicle speed begins again to increase), and 
controlling the stepless transmission such that the engine rotation speed reaches the target value when an acceleration request is issued (paragraph 34), 
wherein the drive control unit is configured to set the initial rotation speed or a lower limit of the initial rotation speed based on a target supercharging pressure of the engine or an amount of change of the target supercharging pressure at the time of start of the control for producing the acceleration feeling (the drive control unit which sets the initial rotation speed of the engine is disclosed as setting the torque output which is the engine speed (crankshaft rotation) in paragraph 53.  Paragraph 85 discloses how the correction of the driving force which is directly associated with the speed of the engine is set at a lower limit) and 
Takasaki does not disclose the drive control unit being configured to control the rotary machine such that an output shortage of the engine for the required engine power which is caused by the engine rotation speed becoming less than the optimal-fuel- efficiency rotation speed through the control for producing the acceleration feeling is supplemented, or that the initial rotation speed or the lower limit thereof to a greater value when the target supercharging pressure is high than when the target supercharging pressure is low or when the amount of change of the target 
Kim, which deals in hybrid engines, teaches the drive control unit being configured to control the rotary machine such that an output shortage of the engine for the required engine power which is caused by the engine rotation speed becoming less than the optimal-fuel- efficiency rotation speed through the control for producing the acceleration feeling is supplemented (fig. 4 shows that the motor provides supplemental torque to the engine until intake pressure is sufficient).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takasaki with the motor assist of Kim because where Takasaki discloses the use of hybrid engines systems it does not state how it would operate and Kim states that this improves fuel efficiency and improves acceleration feel (paragraphs 5 and 20).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takasaki to have a higher initial rotation speed during an acceleration event because when the supercharging pressure is high as opposed to low this is due to the system wanting more power, the sooner the engine provides more exhaust pressure the sooner that a turbocharger overcomes the turbo lag which is done by increasing the engine speed.  This is also shown in fig. 4 that when the request for acceleration is at maximum the system is attempting to provide this request but the “actual” provided lags.  The actual provided would be smaller if the requested was smaller than the solid line (actual power provided) of fig. 4 which would result in a smaller amount of requested boost pressure.
Regarding claim 2 which depends from claim 1, Takasaki discloses wherein the drive control unit is configured to set the initial rotation speed or the lower limit thereof to a (as per the 112 rejection above this is what is shown in fig. 4).
Regarding claim 3 which depends from claim 1, Takasaki does not disclose wherein the drive control unit is configured to set the rotation speed increase rate based on the target supercharging pressure or the amount of change of the target supercharging pressure and to set the rotation speed increase rate to a greater value when the target supercharging pressure is high than when the target supercharging pressure is low or when the amount of change of the target supercharging pressure is great than when the amount of change of the target supercharging pressure is small.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takasaki to have a higher engine speed increase rate during an acceleration event that is requesting higher acceleration because when the requested/target supercharging pressure is high as opposed to low this is due to the system wanting more power, the sooner the engine provides more exhaust pressure the sooner that a turbocharger overcomes the turbo lag which is done by increasing the engine speed.  This is also shown in fig. 4 that when the request for acceleration is at maximum the system is attempting to provide this request but the “actual” provided lags.  The actual provided would be smaller if the requested was smaller.  For example if the requested was smaller than the solid line (actual power provided) of fig. 4 this would result in a smaller amount of requested boost pressure and a reduction in the increase rate.
Regarding claim 4 which depends from claim 1, Takasaki does not disclose wherein the drive control unit is configured to set the rotation speed increase rate to a greater 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Takasaki to have a higher engine speed increase rate during an acceleration event that is requesting higher acceleration because when the requested/target supercharging pressure is high as opposed to low this is due to the system wanting more power, the sooner the engine provides more exhaust pressure the sooner that a turbocharger overcomes the turbo lag which is done by increasing the engine speed.  This is also shown in fig. 4 that when the request for acceleration is at maximum the system is attempting to provide this request but the “actual” provided lags.  The actual provided would be smaller if the requested was smaller.  For example if the requested was smaller than the solid line (actual power provided) of fig. 4 this would result in a smaller amount of requested boost pressure and a reduction in the increase rate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747